Title: To Benjamin Franklin from John Paul Jones, 18 December 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Ariel L’Orient Decr. 18th 1780
I have duly received your Excellencies dispatches of the 4th and 9th Current.— The Wind is Fair, the Pilot on Board, and the Ship will be under Sail at day Break.— Mr. Gourlade nor M. de La Grave have not yet appeared.— I will Steer as directly as possible for our Ports.— Enclosed is a receipt from Messrs. Gourlade and Moylan for all the Arms that were taken on board the Ariel from Port Louis. When I sailed before, not only the Hould but the between Decks was filled up— The people were obliged to hang their Hammocks under the quarterdeck and gangways, where it is impossible for them to Lodge at this Season of the Year; and I have been obliged to leave a good part of the between Decks clear for their accommodation— I had formerly only nine weeks provision for the Voyage, which is universally thought too little in the Winter, therefore I have increased it to Ninety days Provision.— I find the Hould full, though all the spare Sails and Rigging and even part of the Firewood and provision is between Decks.— Had Mr. Lee and his Cabal in the Alliance been in Heaven, the Ariel would have been no additional Expence, and with the Alliance would have carried out the greatest part of the Winter Clothing for our Army. At present I can only lament that I cannot do more. It is not surprising that after our disaster Some of our Men should desert in spite of our utmost Watchfulness. The few we have lost are supplied by others who having engaged on the same footing, have of course received the same advance.— I enclose a List of our present Crew. Mr. Wharton received the Letter you sent with mine that was lost: He returns his Compliments and wishes you a perfect recovery.— I heartily join him in that and every good Wish for your Happiness, being with the truest esteem and respect Your Excellencies most obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. American Ambassador at Versailles
 
Notation: Capt. Jones. Decr. 18. 1780
